978 F.2d 745
298 U.S.App.D.C. 248
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WASHINGTON HOSPITAL CENTER CORPORATION,v.Todd B. COLLIER, Appellant,MD-Individual Practice Association, Inc., a MarylandCorporation d/b/a MD-IPA.
Nos. 90-7191, 90-7192.
United States Court of Appeals, District of Columbia Circuit.
Sept. 3, 1992.

Before WALD, D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's post certification motion to govern further proceedings, appellee's motion for an extension of time to respond to appellant's motion, and the settlement agreement of the parties regarding remaining issues post certification, it is


2
ORDERED that the Clerk is directed to note on the docket that these cases are terminated.   No mandate will be issued.   It is


3
FURTHER ORDERED that the motion to govern further proceedings and the motion for an extension of time to respond to appellant's motion are dismissed as moot.